
	

113 S945 IS: Access to Quality Diabetes Education Act of 2013
U.S. Senate
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 945
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2013
			Mrs. Shaheen (for
			 herself, Ms. Collins,
			 Mr. Begich, Mrs. Hagan, and Mr.
			 Franken) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve access to diabetes self-management training by authorizing certified
		  diabetes educators to provide diabetes self-management training services,
		  including as part of telehealth services, under part B of the Medicare
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Quality Diabetes Education
			 Act of 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)The Centers for Disease Control and
			 Prevention (hereinafter CDC) report that nearly 26,000,000
			 Americans have diabetes, in addition to an estimated 79,000,000 Americans who
			 have prediabetes, an increase of 24,000,000 Americans with either diabetes or
			 prediabetes since 2008. People with prediabetes are at increased risk of
			 developing Type 2 diabetes or cardiovascular disease.
			(2)Diabetes impacts 8.3 percent of all
			 Americans and 11.3 percent of American adults. The CDC estimates that as many
			 as 1 in 3 Americans will have diabetes by 2050 if current trends
			 continue.
			(3)According to the American Diabetes
			 Association, the total costs of diagnosed diabetes have risen to $245 billion
			 in 2012 from $174 billion in 2007, when the cost was last examined by the CDC.
			 This figure represents a 41 percent increase over a five-year period.
			(4)One in 3 Medicare dollars is currently
			 spent on people with diabetes.
			(5)There were 11.3 million diabetes related
			 emergency room visits in 2008, compared with 9.5 million in 2000, an increase
			 of 11 percent.
			(6)According to the CDC, health care providers
			 are finding statistically significant increases in the prevalence of Type 2
			 diabetes in children and adolescents.
			(7)Diabetes self-management training
			 (hereinafter DSMT), also called diabetes education, provides
			 critical knowledge and skills training to patients with diabetes, helping them
			 manage medications, address nutritional issues, facilitate diabetes-related
			 problem solving, and make other critical lifestyle changes to effectively
			 manage their diabetes. Evidence shows that individuals participating in DSMT
			 programs are able to progress along the continuum necessary to make sustained
			 behavioral changes in order to manage their diabetes.
			(8)A certified diabetes educator is a State
			 licensed or registered health care professional who specializes in helping
			 people with diabetes develop the self-management skills needed to stay healthy
			 and avoid costly acute complications and emergency care, as well as
			 debilitating secondary conditions caused by diabetes.
			(9)Diabetes self-management training has been
			 proven effective in helping to reduce the risks and complications of diabetes
			 and is a vital component of an overall diabetes treatment regimen. Patients who
			 have received training from a certified diabetes educator are better able to
			 implement the treatment plan received from a physician skilled in diabetes
			 treatment.
			(10)Lifestyle
			 changes, such as those taught by certified diabetes educators, directly
			 contribute to better glycemic control and reduced complications from diabetes.
			 Evidence shows that the potential for prevention of the most serious medical
			 complications caused by diabetes to be as high as 90 percent (blindness), 85
			 percent (amputations), and 50 percent (heart disease and stroke) with proper
			 medical treatment and active self-management.
			(11)In recognition of the important role of
			 DSMT programs, the CDC in 2012 awarded funding to expand the National Diabetes
			 Prevention Program to help prevent the onset of Type 2 diabetes for individuals
			 at high risk.
			(12)The net savings to the Medicare program of
			 ensuring that beneficiaries have access to quality DSMT is estimated to be
			 $2,000,000,000 over 10 years.
			(13)Despite its effectiveness in reducing
			 diabetes-related complications and associated costs, diabetes self-management
			 training has been recognized by the Centers for Medicare & Medicaid
			 Services as an underutilized Medicare benefit, even after more than a decade of
			 coverage.
			(14)Enhancing access to diabetes
			 self-management training programs that are certified as necessary by the
			 patient’s treating physician and taught by certified diabetes educators is an
			 important public policy goal that can help improve health outcomes, ensure
			 quality, and reduce escalating diabetes-related health costs.
			3.Recognition of
			 certified diabetes educators as authorized providers of Medicare diabetes
			 outpatient self-management training services
			(a)In
			 generalSection 1861(qq) of the Social Security Act (42 U.S.C.
			 1395x(qq)) is amended—
				(1)in paragraph (1), by striking by a
			 certified provider (as described in paragraph (2)(A)) in an outpatient
			 setting and inserting in an outpatient setting by a certified
			 diabetes educator (as defined in paragraph (3)) or by a certified provider (as
			 described in paragraph (2)(A)); and
				(2)by adding at the
			 end the following new paragraphs:
					
						(3)For purposes of paragraph (1), the
				term certified diabetes educator means an individual—
							(A)who is licensed or registered by the State
				in which the services are performed as a certified diabetes educator; or
							(B)who—
								(i)is licensed or registered by the
				State in which the services are performed as a health care professional;
								(ii)specializes in teaching
				individuals with diabetes to develop the necessary skills and knowledge to
				manage the individual’s diabetic condition; and
								(iii)is certified as a diabetes
				educator by a recognized certifying body (as defined in paragraph (4)).
								(4)For purposes of paragraph (3)(B)(iii), the
				term recognized certifying body means a certifying body for
				diabetes educators which is recognized by the Secretary as authorized to grant
				certification of diabetes educators for purposes of this subsection pursuant to
				standards established by the
				Secretary.
						.
				(b)Treatment as a
			 practitioner, including for telehealth servicesSection 1842(b)(18)(C) of the such Act (42
			 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clause:
				
					(vii)A certified diabetes educator (as defined
				in section
				1861(qq)(3)).
					.
			(c)GAO study and
			 report
				(1)StudyThe
			 Comptroller General of the United States shall conduct a study to identify the
			 barriers that exist for Medicare beneficiaries with diabetes in accessing
			 diabetes self-management training services under the Medicare program,
			 including economic and geographic barriers and availability of appropriate
			 referrals and access to adequate and qualified providers.
				(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to Congress a report on the study
			 conducted under paragraph (1).
				(d)AHRQ development
			 of recommendations for outreach methods and report
				(1)Development of
			 recommendationsThe Director
			 of the Agency for Healthcare Research and Quality shall, through use of a
			 workshop and other appropriate means, develop a series of recommendations on
			 effective outreach methods to educate physicians and other health care
			 providers as well as the public about the benefits of diabetes self-management
			 training in order to promote better health outcomes for patients with
			 diabetes.
				(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Director of
			 the Agency for Healthcare Research and Quality shall submit to Congress a
			 report on the recommendations developed under paragraph (1).
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to items and services furnished after the end of the
			 12-month period beginning on the date of the enactment of this Act.
			
